67 F.3d 900
Larry Grant LONCHAR, Petitioner-Appellee,v.Albert G. THOMAS, Warden, Georgia Diagnostic andClassification Center, Respondent-Appellant.
No. 95-8821.
United States Court of Appeals,Eleventh Circuit.
Sept. 8, 1995.

On Appeal from the United States District Court for the Northern District of Georgia (No. 1:95-CV-1656-JTC);  Jack T. Camp, Judge.
ON SUGGESTION OF REHEARING EN BANC
(Opinion June 29, 1995, 11th Cir., 1995, 58 F.3d 590).
Before TJOFLAT, Chief Judge, COX and DUBINA, Circuit Judges.
PER CURIAM:


1
On June 29, 1995, Larry Lonchar filed a suggestion of rehearing en banc with the clerk.  Before this court acted on that suggestion Lonchar filed a petition for a writ of certiorari with the Supreme Court.  On June 29, while the suggestion of rehearing en banc was outstanding, the Supreme Court granted certiorari.  Under these circumstances this court is without authority to fully consider the petitioner's suggestion of rehearing en banc.  Jurisdiction in the matter is now in the Supreme Court.  Accordingly, we will not act on the outstanding suggestion of rehearing en banc absent remand from the Supreme Court, returning jurisdiction to us to consider petitioner's suggestion of rehearing en banc.